Exhibit 10.33

AMENDED AND RESTATED AIRCRAFT TIME-SHARING AGREEMENT

THIS      AMENDED      AND      RESTATED      AIRCRAFT      TIME-SHARING  
    AGREEMENT (this “Agreement”) is entered into as of December 24, 2008 between
Unum Group, a Delaware corporation (the “Operator”) and Thomas R. Watjen, a
resident of the State of Tennessee (the “User”). This Agreement amends and
restates that certain Aircraft Time-Sharing Agreement dated as of December 4,
2007 between Operator and User.

R  E  C  I  T  A  L  S  :

A.        Operator owns and maintains the corporate aircraft described herein
and operates such aircraft in connection with its business;

B.        To a limited extent, User is granted air transportation services in
such aircraft without cost, as part of certain executive compensation payable by
Operator to User; and User desires to obtain additional air transportation
services in such aircraft from time to time for cash; and

C.        Operator is authorized to carry other persons under a time-sharing
agreement for reimbursement on a limited basis, as long as Operator does not
engage in the carriage of persons or cargo by air for compensation or hire;

NOW, THEREFORE, in consideration of the foregoing and of other good and valuable
consideration, the receipt and sufficiency whereof are hereby acknowledged, the
parties do hereby agree as follows:

            1.        Definitions. As used herein, the following capitalized
terms shall have the respective meanings set forth in this Section 1:

            “Aircraft” shall mean each aircraft described in any Supplement or
Supplements hereto executed by and between User and Operator substantially in
the form of Exhibit A.

            “FAA” shall mean the Federal Aviation Administration of the U.S.
Department of Transportation, or any successor.

            “FAR” shall mean the Federal Aviation Regulations, Title 14, Code of
Federal Regulations, as in effect from time to time.

            “Principal Base” shall mean Chattanooga Metropolitan Airport,
Chattanooga, Tennessee (airport code CHA).

            “Service Area” shall mean the 48 contiguous states of the United
States; Canada; Mexico; and the islands in the Caribbean Sea.



--------------------------------------------------------------------------------

            “Service Period” shall mean the period from the effective date of
the relevant Supplement to the date of termination hereof communicated by at
least thirty (30) days’ written notice from one party hereto to the other,
inclusive.

            “Services” shall have the meaning given thereto in Section 2 of this
Agreement.

            “Supplement” shall mean each Aircraft Time-Sharing Supplement
executed under this Agreement by the parties hereto substantially in the form of
Exhibit A hereto, covering one or more particular Aircraft and incorporating by
reference the terms and provisions of this Agreement.

            “Ticket Tax” shall mean the federal excise tax imposed upon the
transportation of persons by air pursuant to Section 4261 of the Internal
Revenue Code of 1986, as amended, 26 U.S.C. Section 4261, or any replacement
thereof, and regulations thereunder.

2.          Operator Services. During the Service Period, Operator will provide
the following services to User (collectively the “Services”):

            (a)        Air transportation for User on one or more Aircraft, on a
time-sharing basis pursuant to the provisions of FAR Sections 91.501(b)(6) and
91.501(c)(1), 14 C.F.R. Sections 91.501(b)(6) and 91.501(c)(1), upon request of
User from time to time. The Principal Base shall be used for purposes of routine
departure and arrival of persons authorized by User to use the Services. The
Services will be available to User within the Service Area on a space-available
basis in the discretion of Operator, upon not less than twenty-four (24) hours’
prior telephonic or other notice from User to Operator.

            (b)        Flight crew for the Aircraft.

            (c)        Inspection and maintenance of the Aircraft according to
specifications currently in practice by Operator.

3.        Consideration.

            (a)   In partial reimbursement of Operator’s costs of providing the
Services to be provided to User hereunder, User shall pay to Operator its actual
costs of each of the following items as expenses of any specific flight
conducted hereunder:

            (1) Fuel, oil, lubricants and other additives.

            (2) Travel expenses of the crew, including food, lodging and ground
transportation.

            (3) Hangar and tie-down costs away from the Aircraft’s base of
operation.

            (4) Insurance (if any) obtained for the specific flight.

            (5) Landing fees, airport taxes and similar assessments.

            (6) Customs, foreign permit and similar fees directly related to the
flight.

            (7) In-flight food and beverages provided by Operator.

 

2



--------------------------------------------------------------------------------

            (8) Passenger ground transportation provided by Operator.

            (9) Flight planning and weather contract services used for the
flight.

            (10) An additional charge equal to 100 percent of the expenses
listed in paragraph (1) above.

            (b)    In connection with all Services rendered, Operator shall
invoice User promptly for all reimbursable costs incurred by Operator in
connection with a specific flight. The amount invoiced at any time shall reflect
actual costs of Operator in pursuing the specific flight referred to, plus the
amount of Ticket Tax required to be collected and remitted by Operator thereon.
User shall pay each invoice within 20 days of receipt.

4.         Other Obligations of User. For each flight, User shall provide
Operator with an accurate passenger manifest not less than two (2) hours prior
to scheduled departure. User also shall cooperate reasonably and shall arrange
that passengers shall cooperate reasonably with Operator in its efforts to
comply with all applicable requirements of the FAA, the U.S. Department of
Homeland Security and any other governmental authorities having jurisdiction
over each flight hereunder.

5.         Operational Control. At all times when any Aircraft is being flown
for User under this Agreement, Operator shall have operational control of the
Aircraft. Operator’s pilot-in-command shall have final authority to determine
all safety matters, including without limitation the initiation and termination
of each flight, the selection of routing of the Aircraft and the load to be
carried.

6.         Liability Limitations. Operator shall not be liable for delay or
cancellation of flights or for loss or damage to property to the extent the same
is caused by scheduling of necessary maintenance or repairs or by inclement
weather, strike, civil commotion, government action, flood, fire, explosion, act
of God or any other cause beyond the reasonable control of Operator. The
liability of Operator for loss of or damage to baggage or other cargo shall be
limited to $20 per kilogram of such property. Neither party shall be liable to
the other for any punitive, exemplary or special damages under or in connection
with this Agreement.

7.          Risks, Indemnification and Insurance.

            (a)        Except as otherwise provided herein, Operator shall
indemnify, defend and hold harmless User from and against any and all
third-party claims, charges, suits, losses, costs, damages, liabilities and
causes of action, including reasonable attorneys’ fees, to the extent the same
are imposed upon, incurred by or asserted against User as a result of any act or
omission on the part of Operator or those for whom Operator is responsible in
connection with the operation or use of the Aircraft or as a result of a breach
by Operator of any of its obligations, representations or warranties under this
Agreement.

            (b)        Except as otherwise provided herein, User shall
indemnify, defend and hold harmless Operator from and against any and all
third-party claims, charges, suits, losses, costs, damages, liabilities and
causes of action, including reasonable attorneys’ fees, to the extent

 

3



--------------------------------------------------------------------------------

the same are imposed upon, incurred by or asserted against Operator as a result
of a breach by User of any of his obligations, representations or warranties
under this Agreement.

          (c)        During the term of this Agreement, Operator shall maintain
or cause to be maintained aircraft liability insurance in respect of each
Aircraft, its use and operation, covering bodily injury and death of persons and
loss of or damage to property, with a combined single limit of not less than
$25,000,000 per occurrence, and naming User as an additional insured under the
policy.

          (d)        During the Service Period, Operator shall maintain or cause
to be maintained aircraft hull insurance covering all risks of loss of and
damage to each Aircraft, in an amount not less than the replacement value of the
Aircraft.

          (e)        All such coverages shall be maintained with insurers of
recognized responsibility and shall conform to any relevant requirements of the
FAA for aircraft operated in time-sharing service.

8.        Representations and Warranties of Operator. Operator hereby represents
and warrants to, and covenants with, User that on the date hereof, and at all
times during the Service Period:

          (a)        Operator is a corporation duly organized and existing in
good standing under the laws of the State of Delaware and is duly authorized to
transact business under the laws of all other jurisdictions where the nature of
its business requires such authorization.

          (b)        This Agreement constitutes the valid and binding
obligations of Operator enforceable against Operator in accordance with its
terms.

          (c)        Operator is the registered owner of each Aircraft and has
good right to use, possess and control each Aircraft for all purposes of this
Agreement.

          (d)        Operator is duly authorized to carry out flights of all
Aircraft under a time-sharing arrangement as contemplated by FAR Section 91.501,
14 C.F.R. Section 91.501.

          (e)        Each pilot and co-pilot provided by Operator hereunder
shall be duly type-rated for aircraft of the same type as the Aircraft to be
operated by them, and shall be properly qualified, tested and trained pursuant
to the FAR and current under FAR Section 61.57, 14 C.F.R. Section 61.57.

9.        Representations and Warranties of User. User hereby represents and
warrants to, and covenants with, Operator that on the date hereof, and at all
times during the Service Period:

          (a)        User is an individual resident of the State of Tennessee,
of full age, and has all necessary authority to execute, deliver and perform
this Agreement.

 

4



--------------------------------------------------------------------------------

            (b)        This Agreement constitutes the valid and binding
obligations of User enforceable against User in accordance with its terms.

            (c)        The Aircraft shall be used hereunder only for User’s own
purposes, and not for providing transportation of passengers or cargo to others
for compensation or hire or for any unlawful purpose.

10.        Independent Contractor.  At all times hereunder, Operator will
determine the methods, details and means of performing the Services. It is the
intention of the parties that Operator shall be an independent contractor
hereunder, and nothing in this Agreement shall be deemed to constitute either
party an agent, partner or joint venturer of the other or to authorize either
party to bind the other to any agreement or obligation.

11.        Termination.  Either party may terminate this Agreement upon thirty
(30) days’ prior written notice to the other.

12.        Application.  The provisions of this Agreement shall apply to all
annual hours (and any portion thereof) of use of the Aircraft by the User to the
extent such hours in the aggregate exceed the total annual hours of use without
cost to the User which are authorized by the Operator.

13.        Miscellaneous.

            (a)        Except as expressly permitted hereby, neither party may
assign any of its interest in this Agreement or any Supplement or delegate any
of its obligations hereunder or thereunder without the written consent of the
other party. No such consent shall be required for any assignment by Operator to
any affiliate or successor, provided that any such assignee meets all of the
requirements set forth herein with respect to the Operator.

            (b)        Unless otherwise provided herein, all notices and other
communications required or permitted under this Agreement shall be in writing
and shall be deemed delivered upon physical delivery thereof to the recipient,
upon receipt of a facsimile copy with electronic confirmation received by the
sender or five (5) days after being sent by U.S. Mail with postage prepaid,
addressed as follows:

 

        If to User:

  

        Mr. Thomas R. Watjen

  

        1 Fountain Square

  

        Chattanooga, TN 37402

        Facsimile: (423) 294-3194

    If to Operator:

           Unum Group   

        1 Fountain Square

           Chattanooga, TN 37402            Attn: General Counsel   
        Facsimile: (423) 294-5036

 

5



--------------------------------------------------------------------------------

            (c)        The terms and provisions of this Agreement and any
Supplements hereto shall be governed and construed in accordance with the laws
of the State of Tennessee without giving effect to its conflicts of laws
provisions except such principles which permit the parties to select the law to
be applied to this Agreement.

            (d)        This Agreement and the Supplements hereunder shall inure
to the benefit of and be binding upon the parties hereto, their respective
heirs, successors and permitted assigns.

            (e)        This Agreement and each relevant Supplement hereunder
constitute the entire agreement and understanding between the parties with
respect to the subject matter hereof and may not be amended, waived or modified
except in a writing signed by the party to be charged.

            (f)        This Agreement and any Supplement hereunder may be
executed in two or more counterparts and by the parties hereto and thereto on
separate counterparts, all such counterparts together to constitute one and the
same instrument.

            (g)        This Agreement and any Supplements hereunder supersede
all prior agreements or assertions with respect to the subject matter hereof,
whether oral or written, and all other communications between the parties with
respect to the subject matter hereof.

            (h)        This Agreement is intended to comply with the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”) or an exemption or exclusion therefrom and, with respect to amounts
that are subject to Section 409A of the Code, shall in all respects be
administered in accordance with Section 409A of the Code. All reimbursements and
in-kind benefits provided under this Agreement that constitute deferred
compensation within the meaning of Section 409A of the Code shall be made or
provided in accordance with the requirements of Section 409A of the Code,
including, without limitation, that (i) in no event shall reimbursements under
this Agreement be made later than the end of the calendar year next following
the calendar year in which the applicable fees and expenses were incurred,
provided, that invoices shall have been submitted for such fees and expenses at
least 10 days before the end of the calendar year next following the calendar
year in which such fees and expenses were incurred; (ii) the amount of in-kind
benefits that are required to be paid or provided in any given calendar year
shall not affect the in-kind benefits that are obligated to be paid or provided
in any other calendar year; (iii) the right to receive reimbursements and
in-kind benefits may not be liquidated or exchanged for any other benefit; and
(iv) in no event shall obligations to make reimbursements or provide in-kind
benefits apply later than five years beyond User’s lifetime.

[Signatures on the following page.]

 

6



--------------------------------------------------------------------------------

14.        Truth-In-Leasing.

DURING THE TWELVE (12) MONTHS PRECEDING THE EXECUTION OF THIS AGREEMENT, THE
AIRCRAFT HAS BEEN MAINTAINED AND INSPECTED UNDER FAR PART 91. OPERATOR CERTIFIES
THAT THE AIRCRAFT WILL BE MAINTAINED AND INSPECTED IN COMPLIANCE WITH APPLICABLE
REQUIREMENTS OF FAR PART 91 FOR OPERATIONS TO BE CONDUCTED UNDER THIS AGREEMENT.
DURING THE DURATION OF THIS AGREEMENT, OPERATOR SHALL BE CONSIDERED RESPONSIBLE
FOR OPERATIONAL CONTROL OF THE AIRCRAFT WHEN OPERATED UNDER THIS AGREEMENT. THE
UNDERSIGNED OPERATOR, WHOSE ADDRESS IS 1 FOUNTAIN SQUARE, CHATTANOOGA, TN 37402,
CERTIFIES THAT IT IS RESPONSIBLE FOR SUCH CONTROL AND THAT IT UNDERSTANDS ITS
RESPONSIBILITIES FOR COMPLIANCE WITH APPLICABLE FAR PROVISIONS.

AN EXPLANATION OF THE FACTORS BEARING ON OPERATIONAL CONTROL AND THE PERTINENT
FEDERAL AVIATION REGULATIONS CAN BE OBTAINED FROM THE NEAREST FAA FLIGHT
STANDARDS DISTRICT OFFICE, GENERAL AVIATION DISTRICT OFFICE OR AIR CARRIER
DISTRICT OFFICE.

IN WITNESS WHEREOF, Operator and User have executed this Aircraft Time-Sharing
Agreement as of the day and year first above written.

 

Unum Group, as Operator By:   /s/ Susan N. Roth   Susan N. Roth Title:   Vice
President, Transactions, SEC and   Corporate Secretary THOMAS R. WATJEN, as User
/s/ Thomas R. Watjen Thomas R. Watjen

 

7



--------------------------------------------------------------------------------

EXHIBIT A TO AIRCRAFT TIME-SHARING AGREEMENT

AIRCRAFT TIME-SHARING SUPPLEMENT NO. 2

THIS AIRCRAFT TIME-SHARING SUPPLEMENT NO. 2 (this “Supplement”) is entered into
as of December 24, 2008 by and between Unum Group (“Operator”) and Thomas R.
Watjen (“User”).

Operator and User are parties to that Amended and Restated Aircraft Time-Sharing
Agreement between them dated as of December 24, 2008 (the “Agreement”), the
terms and provisions of which Agreement are incorporated herein by this
reference. This Supplement amends and restates that certain Aircraft
Time-Sharing Supplement No. 1 entered into by the parties as of December 4,
2007.

1.        User engages the air transportation services of Operator, and Operator
agrees to provide air transportation services to User, in the aircraft described
below (the “Aircraft”) upon all of the terms and provisions of the Agreement as
supplemented by this Supplement:

 

Make and Model

     Year          Serial No.       Registration No. Raytheon Hawker 800XP     
2000          258473       N73UP Raytheon Hawker 800XP      2000         
258484       N84UP Raytheon Hawker 800XP      2003          258639       N95UP

2.        As compensation for the services to be rendered hereunder, User shall
reimburse to Operator certain of Operator’s costs, as provided more fully in the
Agreement.

3.        The term of this Supplement shall commence as of the 24 day of
December, 2008 at 12 AM Eastern time and shall extend until the expiration of
the Service Period (as defined in the Agreement), unless earlier terminated in
accordance with the terms of the Agreement.

IN WITNESS WHEREOF, Operator and User have executed this Aircraft Time-Sharing
Supplement No. 2 as of the day and year first above written.

 

Unum Group, as Operator     THOMAS R. WATJEN, as User By:     /s/   Susan N.
Roth     /s/   Thomas R. Watjen

 

8